EXHIBIT 10.1

 

First Amendment to Asset Purchase Agreement

 

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”), is dated as
of December 13, 2016, by and between HIP CUISINE, INC., a Florida corporation
(“Purchaser”), and RAWKIN BLISS, L.L.C., a California limited liability company
(“ Seller”). Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Purchase Agreement as defined herein.

 

RECITALS

 

WHEREAS, the Parties have entered into that certain Asset Purchase Agreement,
dated as of October 24, 2016 (as the same may from time to time be amended,
modified, supplemented, or restated, the “ Purchase Agreement ”); and

 

WHEREAS, in accordance with Section 6.1 of the Purchase Agreement, the Parties
have agreed to amend the Purchase Agreement pursuant to this Amendment, as set
forth herein.

 

AGREEMENT

 

In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, each Party agrees to amend the Purchase Agreement as
follows:
 




1.Amendment to Assumed Liabilities and Purchased Assets. Purchaser shall assume
an additional $12,203 in liabilities for equipment loans for total Assumed
Liabilities of $312,203. Seller will assign and transfer to Purchaser additional
Purchased Assets consisting of $153,500 of leasehold improvements, $23,750 of
equipment and $111,000 in cash, for a total of $288,250 of Purchased Assets.

 

 

2.Amendment to Indemnity. Purchaser shall indemnify and hold Seller and/or its
members harmless, against any actual, pending or threatened actions, suits or
claims against the Seller and/or its members which have been disclosed to
Purchaser on or before December 1, 2016, and not otherwise covered by Seller’s
applicable liability insurance policies. This indemnity shall not apply to any
actual, pending or threatened actions, suits or claims that have not been
disclosed by Seller to Purchaser on or before December 1, 2016, and shall only
apply to any costs or expenses incurred as the result of any such disclosed
actual, pending or threatened actions, suits or claims against the Seller and/or
its members after December 1, 2016.

 

 

3.Binding. The provisions of this Amendment shall be binding on and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.



 



 

 



 



4.Effectiveness; Effective Date. Except to the extent specifically set forth
herein, all other terms and provisions of the Purchase Agreement shall remain in
full force and effect without change. This Amendment shall be effective as of
the date first set forth above.

 

 

5.Governing Law. This Amendment shall be governed by and construed in accordance
with the laws of the State of California without regard to the conflict of law
provisions thereof.

 

 

6.Counterparts. This Amendment may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Amendment and all of
which, when taken together, will be deemed to constitute one and the same
agreement.



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 



“PURCHASER”

 

 

HIP CUISINE, INC., a Florida corporation

 

   By:

/s/ Natalia Lopera

 

Natalia Lopera, Chief Executive Officer

 

 

 

 

 

  

“SELLER”

 

 

 

 

RAWKINS BLIS, LLC, a California limited liability company 

 

 

 

By:

/s/ Lawrence Biggs

 

 

Lawrence Biggs, its Managing Member

 



 

 



2

